Yates, J.
delivered the opinion of the court. The defendant is clearly liable to pay the amount of the assessment; the covenant will admit of no other interpretation. It cannot be distinguished from the case of the Corporation of the City of NewYork v. Cushman. (10 Johns. Rep. 96.) The reasons are more cogent in this case. The lease there was for a term of years 5 the one before us is on a demise during the natural life of the plaintiff; and the terms of the covenant here, if there is a difference, are more comprehensive. The defendant covenants to pay all taxes and assessments of every kind whatsoever, &c.; tiie demand, consequently, falls within the plain and evident meaning of the contract between the parties.
Judgment for the plaintiff